Citation Nr: 1815197	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  11-08 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder and dysthymia. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Army from September 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

The Veteran testified before the undersigned Veterans Law Judge at a June 2010 hearing.  A transcript of the hearing is of record.  At the hearing, the Veteran withdrew his claims for increased ratings for bilateral hearing loss. 

In August 2014, July 2016 and August 2017 the Board remanded this matter for further development, ordering VA to provide medical examinations.  VA examinations for the Veteran's claimed psychiatric disorders are of record.  In August 2017, the Board found that the August 2016 examination relied upon the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  Claims certified to the Board before August 4, 2014 are to be decided based on the DSM-IV, and so VA requested an addendum opinion which applied the appropriate diagnostic standard.  In August 2017, an addendum opinion was obtained.  However, as will be discussed further in the Remand section, the Board finds that an additional addendum opinion is necessary.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While the Board acknowledges and regrets the additional delay and inconvenience to the Veteran, in order to provide a decision based on a complete and accurate record, the issue of entitlement to service connection for an acquired psychiatric disorder must be remanded for an additional addendum medical opinion.  
As noted in the Introduction, effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to remove outdated references to the DSM-IV and replaced them with references to the recently updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014, even if such claims are subsequently remanded to the AOJ.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  The RO certified the Veteran's appeal to the Board in July 2012 and as such, this claim is governed by DSM-IV.  The Board noted in the August 2017 remand, that the August 2016 VA examiner based the opinion on the DSM-5.  Therefore, the Board acknowledged that while the DSM-5 represents the most up-to-date clinical diagnostic guidelines, due process required that the Veteran's claim be considered using the DSM-IV criteria.

In August 2017, an addendum opinion was obtained.  The examiner found that the Veteran had completed screenings for depression eight times since May 2009 and consistently denied all symptoms of depression.  Furthermore, the examiner stated that the Veteran had completed PTSD screenings twice and denied all symptoms.  The examiner found that when he applied the DSM-IV standards to the Veteran's direct responses recorded in the August 2016 VA examination, no DSM-IV symptoms were diagnosed, except for sense of foreshortened future.  The examiner found that even with this symptom, the Veteran did not meet the diagnostic criteria for PTSD or any other mental disorder.  However, the Board notes that the Veteran was diagnosed with dysthymic disorder in May 2009, which the August 2017 examiner failed to mention or explain this diagnosis.  Therefore, on remand an addendum opinion for clarification must be obtained. 

Due to the amount of time which will pass on remand, updated treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding relevant VA treatment records. 

2.  If the examiner who provided the August 2016 psychiatric examination and the August 2017 addendum is available, please return the claims file to that examiner for an additional addendum medical opinion.  If the August 2016/2017 examiner is available then scheduling the Veteran for an in-person examination is left to the discretion of the examiner.  If the August 2016/2017 examiner is not available, please provide the claims file to an appropriate examiner and schedule the Veteran for an appropriate psychiatric examination.

The examiner is asked to answer the following questions:

A)  Does the Veteran have an acquired psychiatric disorder?  The examiner must specifically note the May 11, 2009 treatment note diagnosing dysthymic disorder.

B)  For each diagnosed disorder, if any, is it as least as likely as not (50 percent or greater probability) that the disorder was incurred in or caused by service? 

C)  For each diagnosed disorder, if any, that existed prior to service, was it at least as likely as not (50 percent probability or greater) aggravated by the Veteran's service?

A complete rationale should be provided for each opinion rendered. 	

3.  Readjudicate the claim.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




